DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-2,4-9 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to place the temporary tank in the return line such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0176928 to Tabuchi is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 9 and 23 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2015/0176928 to Tabuchi.
In regards to Claim 1, Tabuchi teaches a system for processing one or more semiconductor devices Fig. 1,  the system comprising: a tool 100 comprising: a chamber 10; and a platform 11, 12 within the chamber 10 configured to receive one or more semiconductor devices W thereon; and a heating and cooling system 1 [0029] in operable communication with the platform and configured to control a temperature of the platform, the heating and cooling system comprising: a cooling system 74 including a cold tank (low temperature tank in 74) configured to hold a cold thermal transfer fluid, the cold tank configured to be in fluid communication with the platform [0030-0032], thermal transfer fluid supply piping 71 , and thermal transfer fluid return piping 72; a heating system 75 including a hot tank (high temperature tank in 75) configured to hold a hot thermal transfer fluid having a higher temperature than the cold thermal transfer fluid [0033-0034], the hot tank configured to be in fluid communication with the platform [0033-0034], the thermal transfer fluid supply piping, and the thermal transfer fluid return piping; and at least one temporary tank 78 in direct fluid communication with the thermal transfer fluid return piping (as 78 is mounted directly on 72) and configured to receive and store at least some of the cold thermal transfer fluid or the hot thermal transfer fluid directly from at least the thermal transfer fluid return piping for a duration responsive to 
In regards to Claim 4, Tabuchi teaches further comprising valves 82, 83, 84 to fluidly isolate the at least one temporary tank 78 and the cold tank (tank of 74) from the hot tank (tank of 75) while the hot thermal transfer fluid is circulated from the hot tank to the platform [0050-0051], from the platform to the thermal transfer fluid return piping, and from the thermal transfer fluid return piping to the hot tank and while the cold thermal transfer fluid is transferred from t [0030-0032]he at least one temporary tank to the cold tank (see Fig. 4 and [0060-0081]).  
In regards to Claim 5, Tabuchi teaches further comprising valves 82, 83, 84 to fluidly isolate the at least one temporary tank and the hot tank from the cold tank, the at least one temporary tank configured to release the hot thermal transfer fluid to the hot tank while the cold thermal transfer fluid is circulated from the cold tank to the platform and back to the cold tank (see Fig. 4 and [0050-0081]).   
In regards to Claim 6, Tabuchi teaches the hot thermal transfer fluid and the cold thermal transfer fluid comprise the same material having different temperatures [0030].  
In regards to Claim 9, Tabuchi teaches a temperature indicator T1 proximate and in operable communication with a valve 79 configured to place the thermal transfer fluid return piping in fluid communication with the at least one temporary tank responsive to measuring a temperature of the thermal transfer fluid proximate the valve lower than a predetermined temperature while the hot thermal transfer fluid is circulating from the hot tank to the platform [0054-0057].  


Claims 2, 7, 8 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi as applied above and further in view of United States Patent Application No. 2015/0053375 to Atlas.
The teachings of Silveira are relied upon as set forth in the above 102 rejection.
In regards to Claim 2, Tabuchi teaches the at least one temporary tank 78 comprises: a temporary tank 78 associated with the cooling system configured to be in fluid communication with the thermal transfer fluid return piping and the cold tank; but does not expressly teach another temporary tank associated with the heating system configured to be in fluid communication with the thermal transfer fluid return piping and the hot tank.  
Atlas teaches a cooling system 18 Fig. 1 and a heating system 24, where there are two separate targets 14, 14’ where the supply tanks 38, 38’ do not share a temporary tank but rather have their own expansion tanks 40, 40’ which acts as a reservoir for excess fluid [0019-0024].
As it is known to provide an expansion tank for each supply tank, as taught by Atlas, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the shared overflow tank as taught by Tabuchi to include separate tanks for each of the supply tanks. One would be motivated to do so as the prior art elements would yield predictable results, in order to provide for separate overflow tanks. See MPEP 2143, Exemplary Rationales A-G. The resulting apparatus would have a 
In regards to Claim 7, Tabuchi teaches the hot thermal transfer fluid is formulated and configured to exhibit a temperature of at least about 90°C and the cold thermal transfer fluid is formulated and configured to exhibit a temperature of about 100C or less [0030], but does not teach the hot thermal transfer fluid is formulated and configured to exhibit a temperature of at least about 70°C (temperature of and the cold thermal transfer fluid is formulated and configured to exhibit a temperature of about -700C or less.  
Atlas teaches that the system has a cold and a hot loop temperatures of a cold -20°C and a hot 120°C [0022], where the temperatures are set as far apart as possible to facilitate a quick change of the set point at the target/substrate [0022], such that the temperatures at which the hot and cold tanks are set at are result effective variables to how quickly a temperature can change.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the teachings of Tabuchi by applying the temperature ranges of the cold and hot loop fluids as per the teachings of Atlas. One would be motivated to do so to facilitate a quick change of temperature.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein.  Because Atlas teaches that the temperatures of the fluids can be set at a cold -20°C and a hot 120°C and can be set even wider apart, such that it can encompass the -70°C and 70°C of the claimed range, it would be obvious to one of ordinary skill in the art, for the purposes of being able to quickly change the temperature. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 8, Tabuchi does not expressly teach the hot thermal transfer fluid and the cold thermal transfer fluid comprise a fluorocarbon material.  
Atlas teaches the fluid can be FLUO, RINERT, or GALDEN, i.e., fluorocarbon materials [0023].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a fluid analogous to that of Tabuchi out of fluorocarbon material, as taught by Atlas, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 8.
In regards to Claim 18, Tabuchi teaches a system for temperature modification Fig. 1 for use with a tool 100 Fig. 1 for processing one or more semiconductor devices W, the system comprising: a heating and cooling system 1 Fig. 1 configured for operable communication with a platform 12, 70 of a processing tool 100, the heating and cooling system comprising: a cold tank (low temperature tank in low temperature 
Tabuchi does not expressly teach the shared tank is a first temporary tank configured to be in fluid communication with the cold tank, and a second temporary tank configured to be in fluid communication with the hot tank.  
Atlas teaches a cooling system 18 Fig. 1 and a heating system 24, where there are two separate targets 14, 14’ where the supply tanks 38, 38’ do not share a temporary tank but rather have their own expansion tanks 40, 40’ which acts as a reservoir for excess fluid [0019-0024].
As it is known to provide an expansion tank for each supply tank, as taught by Atlas, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the shared overflow tank as taught by Tabuchi to include separate 
In regards to Claim 19, Tabuchi teaches a temperature indicator T1 proximate and in operable communication with a valve 79 configured to place the thermal transfer fluid return piping in fluid communication with the at least one temporary tank responsive to measuring a temperature of the thermal transfer fluid proximate the valve lower than a predetermined temperature while the hot thermal transfer fluid is circulating from the hot tank to the platform [0054-0057].  
In regards to Claim 20, Tabuchi teaches further comprising a valve 82, 83, 84 between the first temporary tank and the cold tank, the first temporary tank is configured to be in fluid communication with the cold tank while the hot thermal transfer fluid circulates from the hot tank to the electrostatic chuck and from the platform to the hot tank [0050-0057].  
In regards to Claim 21, Tabuchi teaches the processing tool comprises an etch tool [0084].
In regards to Claim 22, Tabuchi does not expressly teach a volume of the first temporary tank is between about 5.0% and about 20% of a volume of the cold tank.  
However, the teachings of Tabuchi indicated that volume of the fluid in tank 78 is in part controlled by a liquid sensor 78a, such that the volume of the first temporary tank 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2008/0314564 to Nagaseki which has a temporary tank in 16, United States Patent Application No. 2014/0262199 to Kobayashi, which teaches additional tank 78 in the supply line/return line, as broadly recited.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716